Citation Nr: 0021197	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-02 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active duty for training from March to 
September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.



FINDING OF FACT

The claim of entitlement to service connection for asbestosis 
is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for asbestosis 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For the veteran's claim to be well 
grounded, there must be competent evidence, both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1131 (West 1991).

For purposes of determining whether or not a claim is well 
grounded, the evidence is generally presumed to be credible.  
The veteran has indicated that he was exposed to asbestos 
while working in boiler rooms at Fort Bragg and Fort Jackson 
during his active duty for training in 1962.  He has 
submitted lay statements in support of this and a June 1962 
service medical record reflects that he fell in a boiler room 
at Fort Bragg.

A July 1996 Social Security Administration award letter 
reflects that the veteran had pulmonary asbestosis and a 
November 1997 letter from the veteran's private physician 
indicates that the veteran has asbestosis that is related to 
and could have possibly been while the veteran was on active 
duty working around boilers from March 1962 through May 1962 
at Fort Jackson, South Carolina, and from May 1962 through 
September 1962 at Fort Bragg, North Carolina.  A subsequent 
letter from the same physician, dated in October 1998, 
reflects that it was more likely than not that the veteran's 
asbestosis was a work-related condition.

On the basis of the above record, there is competent medical 
evidence that the veteran currently has asbestosis and there 
is competent medical evidence that relates this asbestosis to 
exposure to asbestos in a work environment, including the 
veteran's environment during his active duty for training.  
With consideration that statements with respect to exposure 
to asbestosis are presumed credible, a well-grounded claim 
has been submitted.


ORDER

The claim of entitlement to service connection for asbestosis 
is well grounded.  To this extent only, the appeal is 
granted.



REMAND

An April 1998 letter to the veteran requested that the 
veteran ensure that treatment records from the private 
physician, who had provided the opinion, be furnished to VA.  
A separate April 1998 letter to the private physician 
requested that records relating to his treatment of the 
veteran be provided.  However, these treatment records have 
not been forthcoming.

The record does not indicate what the veteran's occupation 
was either prior to or subsequent to his active duty for 
training in 1962, or that an attempt has been made to obtain 
Social Security Administration records.  Further, the record 
does not reflect that an attempt has been made to obtain any 
official information with respect to whether or not asbestos 
existed in boiler rooms located at Fort Bragg and Fort 
Jackson from March to September 1962.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide a history of the 
occupations he has worked in prior to his 
active duty for training in 1962 as well 
as the occupations he has worked in 
subsequent to his active duty for 
training in 1962.  After gathering this 
information, the RO should attempt to 
ascertain whether or not the veteran was 
exposed to any asbestos as a result of 
any indicated occupations. 

2.  The RO should again contact the 
physician who provided the January 1997 
and October 1998 letters and again 
request that he provide copies of all 
records relating to any of his treatment 
of the veteran.

3.  The RO should contact the 
installations at Fort Bragg, North 
Carolina, and Fort Jackson, 
South Carolina and request assistance in 
determining whether or not either or both 
installations had asbestos located in 
their boiler rooms during the period from 
March through September 1962.  All leads 
should be followed to their natural 
conclusion.  

4.  The RO should contact the Social 
Security Administration and request 
copies of all records, both medical and 
administrative, regarding any 
determination it has made relating to 
awarding Social Security benefits to the 
veteran.

5.  Then, the RO should arrange for a VA 
pulmonary examination by a board-
certified specialist, if available, to 
determine whether or not the veteran 
currently has asbestosis, and, if so, the 
etiology of any currently  manifested 
asbestosis.  All indicated tests and 
studies should be conducted and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any currently manifested asbestosis 
is related to exposure to asbestos during 
the veteran's active duty for training.  
A complete rationale should be given for 
all opinions and conclusions expressed. 

6.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, 
corrective action should be taken.  

7.  Thereafter, the RO should undertake 
any other indicated action and 
readjudicate the issue on appeal.

8.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued, and the veteran 
and his representative afforded the 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link.

